ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is no longer objected to.

Claim Rejections - 35 USC § 112
Claims 8-16 are no longer rejected under 35 U.S.C. 112 (b).

Response to Arguments
Applicant’s arguments, see remarks, filed 14 May 2021, with respect to the rejections of claims 1 and 8 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1- have been withdrawn. 
Applicant’s arguments regarding the combination of references in regards to the order of placement of the rolling plant structures, specifically the coiling/uncoiling of the “mega coil” after all of the rolling plants are convincing.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner’s best art does not teach or obviate the limitations of independent claims 1 or 8.
Specifically, while the art has numerous examples of rolling plants with three rolling mills and cutting means (See ARVEDI (US 20010011565), OHLERT (US 20100175452), RUNKEL (US 20190270160), and BOBIG (US 6062055)), as well as accumulation means that winds/unwinds coils of the strip during production (See DORIGO (US 5433264), KREIJGER (US 5303766), SANDRIN (US 20180029099), and CORNELISSEN (US 6280542)), none of the prior art of record taught or motivated a combination to teach the specific order of the rolling mill structures as presented in claim 1, or that these structures are used with a “mega coil”.  The state of the prior art regarding coiling/uncoiling accumulation means appears to place this structure in the midst of the rolling mills, as opposed to applicants’ invention where the accumulation means is claimed to be after all rolling mills.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        20 May 2021